DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      SPIH OAKLAND PARK, LLC,
                             Appellant,

                                     v.

                 CITY OF OAKLAND PARK, FLORIDA,
                            Appellee.

                               No. 4D18-1555

                           [February 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 17-22736
CACE (18).

   Paul S. Figg, Mitchell Berger and Alejandro M. Miyar of Berger
Singerman LLP, Fort Lauderdale, for appellant.

  Michael T. Burke of Johnson, Anselmo, Murdoch, Burke, Piper &
Hochman, PA, Fort Lauderdale; and Donald J. Doody of Goren, Cherof,
Doody & Ezrol, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.